                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

IN RE:
CASEY MARIE ANTHONY,

          Debtor.
______________________________/

ROY KRONK,

             Appellant,
                                   Case No.            8:19-cv-674-T-33
v.                                 Bankr. No.          8:13-bk-922-RCT

CASEY MARIE ANTHONY,

          Appellee.
______________________________/

                                 ORDER

     In the context of an adversary proceeding commenced in

a Chapter 7 bankruptcy case, Appellant Roy Kronk appeals the

Bankruptcy    Court’s     determination    that    Kronk’s   defamation

claim against the Debtor, Casey Anthony, was dischargeable in

Anthony’s     underlying     bankruptcy      proceedings,     and   its

resulting     final   judgment   in      favor    of   Anthony.   Kronk,

represented by counsel, filed a brief in support of his appeal

on June 17, 2019. (Doc. # 14). Anthony, proceeding pro se

after her attorneys withdrew from representation, did not

file a brief. (Doc. ## 16, 18, 23). As discussed below, the

Court affirms the decision of the Bankruptcy Court.



                                   1
I.   Background

     A.    Anthony’s Criminal        Trial   and    the   Underlying
           Defamation Action

     The   following   facts   are   taken   from   the   Bankruptcy

Court’s “Undisputed Facts” section in the order on appeal.

Kronk does not dispute the veracity of these facts.

     Caylee Marie was reported missing in July 2008. Her
     mother, Casey Anthony, was arrested shortly
     thereafter and charged with, among others, child
     neglect and obstruction. Casey Anthony was released
     from police custody for a brief period after her
     initial arrest, but then was formally indicted for
     her daughter’s murder and incarcerated again on
     October 14, 2008. She remained in custody until a
     jury acquitted her of the capital murder charges in
     July 2011.

     While out of jail in the late summer and early fall
     of 2008, Casey Anthony met and interacted with an
     unpaid private investigator named Dominic Casey.
     The circumstances and events surrounding Mr.
     Casey’s involvement in the criminal case are
     ambiguous and confusing to say the least. But it is
     clear that he had no contact with Casey Anthony
     after October 14, 2008.

     During the criminal proceedings, Casey Anthony was
     represented by many attorneys including, but not
     limited to, Jose Baez, Andrea Lyons, and Linda
     Kenney-Baden (collectively, the “Attorneys”). Ms.
     Anthony signed a retainer agreement with Jose Baez
     on July 17, 2008, and a second retainer agreement
     with Mr. Baez on September 3, 2008. Ms. Kenny-Baden
     and Ms. Lyons joined the defense team at Mr. Baez’s
     invitation sometime after October 14, 2008.

     In December 2008, Roy Kronk, a meter reader for
     Orange County, led investigators to Caylee Marie’s
     body in a wooded area not far from Ms. Anthony’s
     home.


                                2
     As the criminal proceedings progressed, the case
     drew national attention. The media attention was
     unrelenting and, fair to say, was not favorable to
     Casey Anthony.

     In November 2009, Mr. Baez and Ms. Lyons filed a
     motion in limine in the criminal proceedings that
     implicated Mr. Kronk in the crime. The motion in
     limine states that the evidence to be presented at
     trial of bad acts by Mr. Kronk related to statements
     from his son, his ex-wives, and the daughter of his
     ex-girlfriend.

     After filing the motion in limine, the Attorneys
     began a media blitz of their own to discuss the
     allegations in the motion in limine and to try to
     counter the bad publicity that Casey Anthony was
     receiving in the press. They appeared on television
     and made comments picked up by the print media that
     raised suspicions about Mr. Kronk’s discovery of
     Caylee Marie’s remains. The media blitz also gave
     voice to the statements referenced in the motion in
     limine made by Mr. Kronk’s ex-wives and others, who
     did not have good things to say about Mr. Kronk.
     According to the National Enquirer, Jill Kerley,
     one of Mr. Kronk’s ex-wives, was “the most vicious
     in her accusations against her husband.”

     Casey Anthony was acquitted of the capital murder
     charges on July 5, 2011. However, she was convicted
     of giving false information to the police about the
     circumstances of Caylee Marie’s disappearance.

     A few months after the trial concluded, Mr. Kronk
     filed a defamation action against Casey Anthony in
     the Ninth Judicial Circuit Court for Orange County.
     But the lawsuit was not served on Ms. Anthony until
     January 2013. Ms. Anthony responded by filing the
     underlying chapter 7 bankruptcy petition within
     days of being served with the state court
     complaint. She received her bankruptcy discharge on
     December 17, 2013.

(Doc. # 5-51 at 3-5).


                              3
     B.       Adversary Proceeding before the Bankruptcy Court

     Prior       to   Anthony    receiving    her   discharge,       Kronk

instituted an adversary proceeding in the Bankruptcy Court.

See (Doc. # 5-4). In that proceeding, he sought an order that

his defamation claim be excluded from Anthony’s bankruptcy

discharge       because   the   claim    resulted   from   willful    and

malicious injury within the meaning of 11 U.S.C. § 523(a)(6).

(Doc. # 5-6 at ¶¶ 23-34).

     According to Kronk’s amended complaint in the adversary

proceeding, Anthony, through her attorneys “who acted as her

agents,” published false and defamatory statements about him

during    the    investigation    into   Caylee’s   disappearance      and

Anthony’s subsequent criminal trial. (Id. at ¶ 12). These

statements were made “out of court” on television shows,

national publications, and other media formats, and were

widely published. (Id.). To support his amended complaint,

Kronk pointed to the following specific statements:

          •     November 18, 2009: Attorney Baez made a statement

                in an out-of-court interview that, “[W]e are not

                playing around and we are going to get to the

                bottom of things. . . . [I]t is very odd [about

                Kronk finding the skull].”




                                    4
•   November 20, 2009: Attorneys             Baez     and     Lyon

    appeared on NBC’s Today Show and gave certain

    statements meant to implicate Kronk in the murder,

    including that “the state and the police should

    have investigated [Kronk] as a suspect; there were

    so many red flags, it was a sea of red”;

•   November 20, 2009: Attorney Kenney-Baden appeared

    on The Early Show, stating that there was just as

    much evidence against Kronk as against Anthony and

    that “it is easy to snatch a kid away”;

•   November 20, 2009: Attorney Kenney-Baden appeared

    on   TruTV,    making       comments     about   “suspicious

    circumstances” in “a grand coincidence of [Kronk]

    finding the body”;

•   December 7, 2009:       Attorneys        Baez,    Lyon,   and

    Kenney-Baden made statements reported in “national

    publications” implicating Kronk in the murder and

    abusing his character, including statements that

    Kronk had a prior criminal history, had a history

    of   abusing   women,       and   had   been   involved   with

    holding women against their will;




                            5
           •   December 23 or 24, 2009: Attorney Baez told WKMG

               Channel 6 news that “the defense team is not

               backing off . . . from their position that Kronk

               was the killer” or from any statements made in the

               motion in limine;

           •   June   11,    2011:   Attorney    Lyon   appeared   on   the

               television program 20/20 calling Kronk’s behavior

               “very suspicious” and calling Kronk “a morally

               bankrupt individual.”

(Id. at ¶ 12(a)-(g)).

     Anthony      answered    the    amended    complaint,   denying    the

material       allegations     and    raising    numerous    affirmative

defenses. (Doc. # 5-7). Anthony also moved for judgment on

the pleadings on the grounds that she did not make the

statements in question. (Doc. # 5-8). Kronk responded in

opposition, attaching discovery responses from Anthony and

the affidavit of Dominic Casey in support. (Doc. ## 5-9

through 5-12).

     The Casey Affidavit is key to this case, and provides in

relevant part:

     In August[] 2008, I was a detective hired to work
     with the Defense team for the murder trial wherein
     Casey Anthony was accused of killing her daughter,
     Caylee Marie Anthony.



                                      6
During the publicity involved in the missing child
case, Casey Anthony became aware of the telephone
calls made to police by Roy Kronk in August of 2008
indicating he may have located the remains of
Caylee Anthony. She (Casey Anthony) told me at that
time, “Caylee is not coming home, they need to get
used to that.”

She (Casey Anthony) asked me in September 2008 if,
“the guy found anything?”

In October 2008, just prior to the remains being
found, Casey Anthony told me that when Caylee came
up missing, the back gate was left ajar. Since Roy
Kronk was a meter reader for the house, maybe “we
could say Roy Kronk kidnapped Caylee.”

I told her then I would not do that because we both
know   he  had   nothing   to   do  with   Caylee’s
disappearance, but she was insistent that he (Roy
Kronk) be implicated or blamed in some way.

On December 11, 2008, it was confirmed that Roy
Kronk had discovered Caylee’s remains.

During a meeting at the hotel that evening, Jose
Baez came to meet with George and Cindy Anthony.
She asked him what was found. Attorney Baez said,
“let’s go to the room to talk, Roy Kronk is very,
very suspicious.”

I have never met with, spoken with, corresponded
with or in any manner communicated with Roy Kronk
at any time up to and including the date of signing
this Affidavit.

Based on my personal knowledge of the events and
statements I personally heard from Casey Anthony[,]
she   authorized   and  permitted   her   attorneys
including, Jose Baez, to make false statements
about Roy Kronk to portray him as a murderer and or
kidnapper of Caylee Anthony.




                        7
(Doc. # 5-10). The Casey Affidavit is dated December 28, 2015.

(Id. at 3).

       Because   Kronk   had   introduced   evidence   beyond   the

pleadings, the Bankruptcy Court instructed the parties to

frame the issues on motions for summary judgment. (Doc. # 5-

14).

       C.   Anthony’s Summary Judgment Motion and Evidence

       In December 2017, Anthony moved for summary judgment.

(Doc. # 5-46). In support of her motion, Anthony submitted an

affidavit and her own deposition, along with the exhibits

thereto. (Doc. ## 5-19 through 5-32; Doc. ## 5-41 through 5-

43).

       In her affidavit, Anthony averred that:

       I never authorized or directed my defense attorney,
       Jose Baez, Esq., or other members on the defense
       team representing me in the murder charges,
       including Linda Kenney Baden, Esq. and Andrea Lyon,
       Esq. to say anything about the Plaintiff, Roy
       Kronk.

       Prior to making this affidavit, I did not know and
       had never communicated with the Plaintiff, Roy
       Kronk.

       I was incarcerated for the murder charge from
       October 14, 2008 to July 5, 2011 when I was found
       not guilty of the murder of my daughter Caylee Marie
       Anthony.

       What Jose Baez, Esq., Linda Kenney Baden, Esq.
       and/or Andrea Lyon, Esq. said to the public and the



                                  8
     media while I was incarcerated was unknown to me
     until I was served with this lawsuit in 2013.

     While incarcerated, I never asked my defense
     attorneys including Jose Baez, Esq., Linda Kenney
     Baden, Esq. and Andrea Lyon, Esq., or anyone else,
     to say or publish anything about the Plaintiff, Roy
     Kronk.

(Doc. # 5-41).

     In her deposition, Anthony stated that, while she was

incarcerated and awaiting trial, she did not have access to

a computer, newspapers, or other periodicals. (Doc. # 5-19 at

5-6). Anthony admitted that, while she was incarcerated, she

was aware that she was getting an abundance of bad press and

was also aware that her lawyers were speaking to the press.

(Id. at 20-21). She knew that her attorneys were “sometimes”

speaking to the press, but most of the time she found out

about these statements after the fact. (Id. at 23). She

testified, however, that she “never knew the content of what

was said. All I knew is that they may or may not have talked

to this show or to this paper.” (Id. at 24).

     Anthony testified that she never knew, at any time, that

her lawyers were accusing Kronk of the murder. (Id.). She

claims that the first time she was made aware of this was

when Kronk filed the defamation suit. (Id. at 24-25). As for

the motion in limine filed by her attorneys that implicated



                             9
Kronk,    Anthony      testified      that    this   strategy      was   never

discussed with her, she did not read the motion beforehand,

and could not even recall if she attended the hearing on that

motion. (Id. at 25; Doc. # 5-20 at 26-27). Anthony further

testified that she had no idea that her attorneys went on a

“media blitz” following the filing of that motion in limine.

(Doc. # 5-20 at 29-30). Anthony denied thinking, at any time,

that Kronk killed her daughter, and admitted that accusing

someone    of    killing      a     child    could   hurt   that     person’s

reputation. (Id. at 30).

     As   part    of    her       deposition,   counsel     showed   Anthony

various media reports involving her attorneys’ statements

allegedly implicating Kronk in Caylee’s murder. (Id. at 34,

39, 41, 48). Anthony stated that she had no knowledge of any

of these reports and did not authorize any of the statements.

(Id. at 35, 36, 40, 41-42, 48).

     Anthony also filed the deposition of Dominic Casey, and

the exhibits thereto, in support of her summary judgment

motion. (Doc. ## 5-35 through 5-40). During his deposition,

Anthony’s attorney pressed Casey on the statement from his

affidavit that:

     Based on my personal knowledge of the events and
     statements I personally heard from Casey Anthony[,]
     she   authorized   and  permitted   her   attorneys


                                       10
     including, Jose Baez, to make false statements
     about Roy Kronk to portray him as a murderer and or
     kidnapper of Caylee Anthony.

(Doc. # 5-39 at 67).

     In   his   deposition   testimony,   Casey   stood   by   the

statements in his December 2015 affidavit, (Id.; Doc. # 5-36

at 120-21), but Casey was also clear on two points. First, he

never saw or heard Anthony explicitly give directions or

authorization to her attorneys to make statements about Kronk

or implicate Kronk in Caylee’s murder. For example, when asked

whether he remembered Anthony “ever saying or writing . . .

please give false statements to . . . implicate Mr. Kronk,”

Casey responded that, “She did not say those words.” (Doc. #

5-39 at 72). When asked whether he ever saw Anthony put in

writing an authorization for her attorneys to make remarks

about Kronk on her behalf, Casey answered, “There is no such

documents.” (Doc. # 5-36 at 125). Casey also denied ever

hearing Anthony tell Baez that he was “authorized to blame

Mr. Kronk for any incident here[.]” (Id.). Casey even re-

affirmed these answers later in the deposition:

     Q:   Ms. Fryer asked you whether you heard Ms.
          Anthony say to you that she authorized Jose
          Baez to create a false story about Roy Kronk,
          and you said you never heard those words,
          correct? Is that correct?




                               11
     A:      That would    be   correct.   That     is   absolutely
             true.

(Id. at 150-51).

     Second,    Casey     testified     that   by   “authorizing”     her

attorneys to make false statements, he meant that Anthony was

“agreeing with what the conversations [were]” and “felt as

though she had to go along with whatever Jose [Baez] said.”

(Doc. # 5-39 at 70).

     Counsel asked Casey, “Do you remember specifically what

Ms. Anthony said about Mr. Kronk, what permission she gave

Jose Baez about — regarding Mr. Kronk?” (Doc. # 5-36 at 45).

Casey responded, “Permission is by not saying something to

say we’re not going to blame him, right? She is going along

with what Baez is saying.” (Id.). Similarly, later in the

deposition, the following exchange occurred:

     Q: Did you, personally, hear from Casey Anthony
     that she permitted her attorneys, including Jose
     Baez, to portray people, including Roy Kronk, make
     false statements about them as being responsible
     for the murder of Caylee Anthony?

     . . .

     A:   She was complicit in what was going on. This
     is what [Baez is] feeding her and she’s going along
     with it. Right?

     Q:      Okay.




                                   12
     A:   So, I mean, she’s like listening to somebody
     that she thinks is providing good advice, but he’s
     not.

     Q:      And she allowed him to say that stuff, right?

     A:   She’s going along with the crap. You saw the
     trial, didn’t you? When I saw the trial — I did not
     see the trial until after the trial; and when I saw
     that trial after then, I’m like what the bloody
     hell’s going on here.

     . . .

     Q: But you witnessed her going along with it, right?

     A: Of course she went along with it.

     Q: Okay.

     A: She was going along with whatever Jose Baez said.

     Q: Okay.

     A: That was the bottom line, and I would not. But
     she didn’t know any better. That’s why I was saying
     she was bloody naive.

(Id. at 123-24).

     Counsel at one point clarified further:

     Q:   Okay. If I understand correctly, the problem
     — would it be fair to say the problem was [Anthony]
     didn’t fire [Baez], that she didn’t direct her own
     case, that she allowed Jose [Baez] to direct the
     case? Is that correct?

     A:   She had nothing to do with her own case. That
     was the thing.

     Q:      That was the problem?

     A:    She didn’t do nothing or saying it. Right,
     nothing. And I’m like, hold on a minute. And


                                13
     whatever he’s — he’s suggesting or whatever was —
     it didn’t accommodate the case or her. It
     accommodated his personal enrichment.

(Id. at 126).

     Counsel    pressed   Casey   on   the   subject   of   Anthony’s

involvement in her own defense:

     Q:   I’d like to go back to my previous question,
     though. You testified earlier that Ms. Anthony
     didn’t have anything to do with her own case.

     A:      She had nothing to do with nothing.

     Q:      Well, let me ask you this.

     A:      As far as the case goes, that is.

     Q:      Well, what do you mean by that?

     A:      He got bloody –

     Q:    Was she making decisions, I mean, for her own
     case?

     A:     No, no.

     Q:     Was she authorizing Jose Baez to say things?

    A:   Nothing. This was the bloody thing. It was
    nothing. I said, look, you need to get a grip of
    yourself, this is your case, forget what that
    idiot’s telling you because it’s all wrong. Right?
    All he’s interested in is making money and you are
    going to — you’re not going to be feeling very good
    about it. . . . I saw the bloody thing going on.
    She was doing — because he said it, she believed
    it.

    Q: And she let him say that, right? And she didn’t
    stop him from saying that?

    . . .


                                  14
     A: She had no idea what the bloody hell was going
     on. She’s too naive. She was then.

     Q:      Okay. And then what about later?

     . . .

     A: Up until — up until October the 14th . . . 2008
     — up until then, what I knew about Casey Anthony
     was she was naive as a bloody fool and whatever
     that — whatever that scoundrel would tell her is
     what she would do. True, false — true or false, it
     didn’t matter. If he said — whatever he said that
     was outrageous, she would go along with it.

     Q: Including making up a story about Roy Kronk,
     correct?

     . . .

     A: She would go along with any bloody thing he said.
     That’s the way it was.

(Id. at 157-59).

     According to Casey, he did not see or talk to Casey after

October 14, 2008, when she was incarcerated on the charges.

(Id. at 161).

     D.      The Bankruptcy Court’s    Order    Granting   Summary
             Judgment to Anthony

     According to the Bankruptcy Court, the fundamental issue

presented in this case was “whether Casey Anthony willfully

and maliciously injured Mr. Kronk, within the meaning of

[Section] 523(a)(6) of the Bankruptcy Code, through the acts

of her attorneys.” (Doc. # 5-51 at 2).



                                15
     The Bankruptcy Court first addressed whether vicarious

liability     could      support        a    non-dischargeable               debt     under

Section 523(a)(6) as a matter of law. (Id. at 12). The

Bankruptcy Court concluded that “courts uniformly do not

recognize     vicarious         liability          to       satisfy    the     ‘willful’

requirement    for       a    [Section]      523(a)(6)             claim,”    and     found

Kronk’s cited authority to the contrary inapposite. (Id. at

12-15).

     Second,       the       Bankruptcy       Court         considered       whether      a

criminal     defendant         may   ever        be     vicariously          liable      for

potentially defamatory statements made to the media by her

defense counsel. (Id. at 16). According to the Bankruptcy

Court,     Kronk    “largely         assumes           that    an     attorney-client

relationship       operates       the       same       as     an    employer-employee

relationship. But that assumption must be tested by the

complications of an attorney-client relationship.” (Id.). The

Bankruptcy     Court         cited   the         privileges          inherent       in    an

attorney-client       relationship,              the    attorney’s       role       as   an

officer of the court, and the typical balance of power between

an attorney and his client as factors that must be considered

in assessing vicarious liability based on an agency theory

arising from an attorney-client relationship. (Id. at 16-18).




                                            16
       Next, the Bankruptcy Court refused to strike the Casey

Affidavit as a “sham” affidavit because it determined that

Casey’s deposition testimony “can be reasonably construed as

an explanation and clarification of what he meant in his

earlier affidavit.” (Id. at 18).

       The Bankruptcy Court also rejected Kronk’s argument that

Anthony’s     assertion       of    her    Fifth    Amendment      privilege    in

connection with the murder case required the Court to draw an

adverse inference that precluded summary judgment. (Id. at

19).   As the Bankruptcy Court described, Kronk’s obstacle was

not    the   Fifth     Amendment,         but    attorney-client        privilege

between Anthony and her attorneys – “[Kronk’s] case for

vicarious         liability        necessarily          invades     confidential

communications between Ms. Anthony and her attorneys.” (Id.

at 20).

       The Bankruptcy Court thus turned to the “sole issue”

before it – “whether there is a triable issue of fact that

Ms. Anthony willfully and maliciously injured Mr. Kronk as

those terms are used in [Section] 523(a)(6) of the Bankruptcy

Code.” (Id. at 21). For purposes of summary judgment, the

Bankruptcy        Court    assumed        that    the     statements    made    by

Anthony’s attorneys were defamatory and that Kronk had been

injured      by    those    statements.          (Id.).    On     the   issue   of


                                          17
willfulness, the Bankruptcy Court concluded that the record

evidence established that Anthony did nothing “willful” to

injure Kronk because, at most, Anthony had a general knowledge

that her attorneys were speaking to the press and she had no

knowledge of the contents of those statements. (Id. at 21-

22). As the Bankruptcy Court noted, the “best evidence” that

Kronk has is the Casey Affidavit, and the statements in that

affidavit were clarified by Casey’s deposition testimony,

namely, that Anthony had nothing to do with her own case and

preparation for trial. (Id. at 22). The Bankruptcy Court

concluded that “mere acquiescence and deference to attorneys

by a young, unsophisticated person facing capital murder

charges,    or   her   failing   to     fire    those    lawyers    under

circumstances where she had little reason to suspect the

attorneys were doing anything untoward, does not satisfy the

‘willful’ injury prong of [Section] 523(a)(6).” (Id.).

       As for the malicious injury prong, the Bankruptcy Court

noted that it was undisputed that part of the criminal defense

team’s strategy was to counter the onslaught of negative media

attention their client was facing. (Id. at 23). And, given

the totality of the circumstances, the Bankruptcy Court found

this   purpose   was   not   wrongful    or    without   cause.    (Id.).

Accordingly, the Bankruptcy Court found that such conduct


                                  18
does   not   satisfy   the   “malicious”   requirement   of   Section

523(a)(6), even if such conduct could be imputed to Anthony.

(Id.).

       In conclusion, the Bankruptcy Court wrote that:

       Construing all inferences in favor of Mr. Kronk,
       all that this record can prove is that Ms. Anthony
       acquiesced, perhaps blindly, to the defense crafted
       by her attorneys and to the extent she even knew
       what was going on, she did not fire them. There is
       no evidence of an intent to cause Mr. Kronk injury
       necessary    to    render    the    alleged    debt
       nondischargeable, and that assumes liability might
       be imputed to her in the event the statements by
       her attorney were proven to be defamatory. For
       these reasons, the court will grant [Anthony’s]
       motion for summary judgment.

(Id. at 24).

       The Bankruptcy Court then entered a final judgment in

favor of Anthony in the adversary proceeding. (Doc. # 5-52).

Kronk timely appealed the Bankruptcy Court’s final judgment

and its order on summary judgment to this Court. (Doc. #5-

53). The only briefing before the Court is Kronk’s initial

brief, as Anthony’s attorneys withdrew from representation

and Anthony did not file a pro se brief within the time

allotted to do so. (Doc. ## 16, 18, 23). The appeal is now

ripe for review.




                                  19
II.   Legal Authority

      A.      Standard of Review

      Upon entry of a final order by the Bankruptcy Court, a

party may appeal to the United States District Court pursuant

to 28 U.S.C. § 158(a). The District Court functions as an

appellate court in reviewing decisions of the Bankruptcy

Court. In re Colortex Indus., Inc., 19 F.3d 1371, 1374 (11th

Cir. 1994).

      Under    Federal   Rule   of    Civil    Procedure   56(c),   made

applicable to adversary proceedings in bankruptcy cases by

Bankruptcy Rule 7056, summary judgment is proper “if the

pleadings,      depositions,    answers   to    interrogatories,    and

admissions on file, together with the affidavits, if any,

show that there is no genuine issue as to any material fact

and that the moving party is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986). “In making this determination, the court

must view all evidence and make all reasonable inferences in

favor of the party opposing summary judgment.” Chapman v. AI

Transp., 229 F.3d 1012, 1023 (11th Cir. 2000) (en banc)

(citation and quotation marks omitted). “Where the record

taken as a whole could not lead a rational trier of fact to

find for the non-moving party, there is no ‘genuine issue for


                                     20
trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986).

       “Like a district court, a bankruptcy court may only grant

summary judgment where there is no genuine issue of material

fact.”      In re Optical Techs., Inc., 246 F.3d 1332, 1334 (11th

Cir.   2001).    Thus,   this   Court   reviews   all   aspects   of   a

bankruptcy court’s grant of summary judgment de novo. Id. at

1335 (explaining that because a summary judgment decision by

definition involves no findings of fact, “our law is, and has

been, that a summary judgment ruling is reviewed de novo”).

       B.     11 U.S.C. § 523(a)(6)

       “A Chapter 7 debtor is generally entitled to a discharge

of all debts that arose prior to the filing of the bankruptcy

petition.”      In re Kane, 755 F.3d 1285, 1292 (11th Cir. 2014)

(citation omitted). There are, however, several exceptions to

the general rule of discharge. Id. One of those exceptions is

contained in Section 523(a)(6), which excepts from discharge

any debt “for willful and malicious injury by the debtor to

another entity or to the property of another entity.” 11

U.S.C. § 523(a)(6). The creditor has the burden of proving an

exception to discharge by a preponderance of the evidence.

Kane, 755 F.3d at 1293. The intentional tort of defamation

may constitute a “willful and malicious injury” so long as


                                  21
the debtor knew the published statements were false. In re

Durrance, 84 B.R. 238, 239 (Bankr. M.D. Fla. 1988).

     A debtor commits a “willful” injury when “he or she

commits an intentional act the purpose of which is to cause

injury or which is substantially certain to cause injury.”

Kane, 755 F.3d at 1293 (quoting In re Jennings, 670 F.3d 1329,

1334 (11th Cir. 2012)). Debts arising from recklessly or

negligently    inflicted     injuries    do    not   fall    within     the

statute’s parameters. Kawaauhau v. Geiger, 523 U.S. 57, 61,

64 (1998) (“The word ‘willful’ in (a)(6) modifies the word

‘injury,’     indicating     that    nondischargeability        takes     a

deliberate or intentional injury, not merely a deliberate or

intentional act that leads to injury.”).

     The    statute   also   requires    a    showing   of    “malicious”

injury, which means “wrongful and without just cause or

excessive even in the absence of personal hatred, spite or

ill-will.” Jennings, 670 F.3d at 1334 (quotation marks and

citation omitted). For the purposes of Section 523(a)(6),

malice can be implied. Kane, 755 F.3d at 1294.              “Constructive

or implied malice can be found if the nature of the act itself

implies a sufficient degree of malice.” In re Ikner, 883 F.2d

986, 991 (11th Cir. 1989).




                                    22
     Exceptions to the general rule of discharge should be

strictly    construed    against     an     objecting        creditor   and

liberally in favor of the debtor.          In re Fretz, 244 F.3d 1323,

1327 (11th Cir. 2001). Therefore, bankruptcy courts narrowly

construe Section 523’s exceptions to discharge. In re Miller,

39 F.3d 301, 304 (11th Cir. 1994); see also In re Northup,

No. 00-01066 CAB, 2001 WL 34747362, at *3 (Bankr. D. Vt. Apr.

3, 2001) (“It is well recognized . . . that exceptions to

discharge   pursuant    to   11   U.S.C.    §   523   must    be   strictly

construed against an objecting creditor and liberally in

favor of the debtor in order to be consistent with the liberal

spirit that has always pervaded the entire bankruptcy system

to allow a debtor a fresh start.”).

III. Analysis

     On appeal, Kronk raises multiple alleged errors on the

part of the Bankruptcy Court that, he claims, merit reversal.

First, he argues that Anthony failed to meet her initial

burden on summary judgment because there is record evidence

of a willful and malicious injury. (Doc. # 14 at 6-9). Second,

Kronk claims that Anthony’s attorneys’ statements were not

privileged and that Casey’s affidavit should not be stricken.

(Id. at 9-12). Third, he argues that the Bankruptcy Court

erred in applying the legal standard to the facts. (Id. at


                                   23
12-14).     Fourth,     the   Bankruptcy    Court    allegedly      erred    in

finding no evidence of maliciousness. (Id. at 14-16). Fifth,

Kronk avers that the Bankruptcy Court erred by not drawing

inferences in the light most favorable to Kronk as the non-

movant.     (Id.   at   16-24).   Finally,       Kronk    argues    that    the

Bankruptcy Court erred in applying the “advice of counsel”

defense and refusing to allow further discovery. (Id. at 24-

27).

       A.    Whether the Bankruptcy Court                properly    granted
             summary judgment to Anthony

       Kronk’s     primary     argument     on    appeal      is   that     the

Bankruptcy    Court     erroneously    entered      summary     judgment     in

Anthony’s favor in the adversary proceeding. To this end,

Kronk argues that Anthony failed to meet her initial burden

on summary judgment because there is record evidence of a

willful and malicious injury. (Doc. # 14 at 6-9). Relatedly,

Kronk claims that, while the Bankruptcy Court enunciated the

correct “willful and malicious” legal standard, it erred in

applying that standard to the facts here, erred in finding no

evidence     of    maliciousness,     and   failed       to   properly     draw

inferences in Kronk’s favor. (Id. at 12-24).

       “[A] party seeking summary judgment always bears the

initial responsibility of informing the [court] of the basis



                                    24
for   its   motion,   and   identifying   those   portions   of   ‘the

pleadings,    depositions,     answers    to   interrogatories,   and

admissions on file, together with the affidavits, if any,’

which it believes demonstrate the absence of a genuine issue

of material fact.” Celotex, 477 U.S. at 323. Where the party

opposing summary judgment is the party who bears the burden

of proof, as here, a moving party can meet its burden by

showing that there is an absence of evidence to support the

non-movant’s case. Id. at 325.

      To begin, the Court agrees with the Bankruptcy Court’s

formulation of the issue on appeal: whether Anthony willfully

and maliciously injured Kronk, within the meaning of Section

523(a)(6) of the Bankruptcy Code, through the acts of her

attorneys. See (Doc. # 5-51 at 2). The Court will also assume,

for purposes of this appeal, that the statements made by

Anthony’s attorneys were defamatory and injured Kronk. See

Durrance, 84 B.R. at 239 (explaining that a defamation claim

can constitute a willful and malicious injury for purposes of

Section 523(a)(6)). The larger question is whether Anthony

inflicted that injury willfully and maliciously.

      It is undisputed that Anthony herself never made any

statements to the media about Kronk. All of the allegedly

defamatory statements cited by Kronk in his amended complaint


                                  25
were made, instead, by Anthony’s criminal defense attorneys.

(Doc. # 5-6 at ¶ 12). The threshold issue, then, is whether

an agency relationship or vicarious liability can support the

non-dischargeability of a debt under Section 523(a)(6).

      1.   Vicarious Liability

      The Court starts, as always, with the language of the

statute. Under Section 523(a)(6) of the Bankruptcy Code,

debts incurred “for willful and malicious injury by the debtor

to another entity or to the property of another entity” will

not be included in the discharge from bankruptcy. 11 U.S.C.

§ 523(a)(6) (emphasis added). Courts have relied on this

language to find that vicarious liability does not satisfy

the “willful” requirement of Section 523(a)(6):

      There is nothing in the language or legislative
      history of [Section] 523(a)(6) to suggest that
      common law notions of vicarious or imputed
      liability are appended to the statutory exceptions
      to a discharge in bankruptcy. Quite the contrary,
      application    of   vicarious    liability    would
      effectively   vitiate   the   [Section]   523(a)(6)
      requirement that only debts resulting from willful
      acts committed by the debtor be nondischargeable.

In re Austin, 36 B.R. 306, 311-12 (Bankr. M.D. Tenn. 1984)

(emphases in original); see also In re Eggers, 51 B.R. 452,

453   (Bankr.   E.D.   Tenn.   1985)   (“The   legislative   history

accompanying [Section] 523(a)(6) indicates that a debt is

nondischargeable only where injury has resulted from some


                                 26
deliberate or intentional act of the debtor[.]” (emphasis in

original)).

     Thus, courts in the Eleventh Circuit have upheld the

application of Section 523(a)(6) when the debtor herself

committed some type of intentional tort or wrongful act

against the claimant or his property. See, e.g., In re Gray,

322 B.R. 682, 695-96 (Bankr. N.D. Ala. 2005) (holding that

debtor’s sexual abuse of creditor qualified for willful and

malicious exception to discharge); In re Rowland, 316 B.R.

759, 763-64 (Bankr. S.D. Ga. 2004) (debtor’s conversion of

claimant’s property held to be willful and malicious injury);

In re Houston, 305 B.R. 111, 116 (Bankr. M.D. Fla. 2003)

(willful and malicious injury established where debtor filed

a false insurance claim); In re Berghmann, 235 B.R. 683, 692

(Bankr. M.D. Fla. 2000) (holding that debtor’s theft of

payments   meant   for   creditor    constitutes   a   willful   and

malicious injury).

     In contrast, a bankruptcy court in this district has

concluded that a debtor’s mere participation in a conspiracy

to commit a tort or other wrongful act was not the sort of

intentional conduct by the debtor required to trigger Section

523(a)(6)’s exception from discharge. In re Nofziger, 361

B.R. 236, 243 (Bankr. M.D. Fla. 2006). The Nofziger court


                                27
acknowledged the “basic principle” that “in order to find a

debt nondischargeable under [Section] 523(a)(6), the debtor

directly must commit some type of malicious, intentional tort

which the debtor knew would cause harm to the creditor. A

conspiracy, i.e., an agreement, to commit a tort or other

wrong does not qualify.” Id.

     Thus, to the extent that Kronk hangs his claim on a

theory of vicarious liability or agency, such an attempt is

unavailing under the plain terms of the statute. The authority

cited by Kronk in support of such an argument is inapposite.

For example, in In re Sullivan, a debtor’s conduct of allowing

or   failing    to   prevent   his    agents   and   employees   from

trespassing on the creditors’ land and cutting down trees was

found to be willful and malicious injury within the meaning

of Section 523(a)(6). 198 B.R. 417, 423-24 (Bankr. D. Mass.

1996). In Sullivan, it was proven at trial that the agents

and employees who directly committed the wrongful acts were

under the debtor’s “direction and control,” and the debtor

“knew his workcrew was on land which was not his and that he

had no authority for the crew’s removal of the trees.” Id. at

423, 424.      The Sullivan court acknowledged the general rule

that “[d]ebts based on vicarious liability are not excepted

from discharge because they are not based on deliberate or


                                 28
intentional conduct by the liable party.” Id. at 424. By

contrast, in that case, “the Debtor knew this continuing

trespass was being committed but did nothing about it. That

is deliberate and intentional conduct within the scope of

[S]ection 523(a)(6).” Id.

     Thus,      Sullivan     does    not     stand    for   the   notion      that

vicarious       liability    is     a   viable       theory   under        Section

523(a)(6) but, rather, that a debtor’s intentional direction

to agents or employees to commit wrongful acts or the debtor’s

knowledge of such wrongful acts and subsequent inaction may

constitute the sort of deliberate and intentional conduct

necessary       to    meet   the    “willfulness”       prong     of       Section

523(a)(6). Id.

     The Court notes that Sullivan is not binding on this

Court,    nor    is    the   Court      confident      that   such     a    broad

formulation of Section 523(a)(6) ought to be adopted. The

Court need not reach that issue today, however, because even

under the broad standard enunciated in Sullivan, Kronk has

not met his burden.

     2.      Willfulness

     Recall that a debtor commits a “willful” injury when “he

or she commits an intentional act the purpose of which is to

cause injury or which is substantially certain to cause


                                        29
injury.” Kane, 755 F.3d at 1293. Thus, to have his defamation

claim excepted from discharge under Section 523(a)(6), Kronk

must show by a preponderance of the evidence that Anthony

committed an intentional act for the purpose of causing him

injury or, under Sullivan, directed others to commit such

acts or knew of the acts and their wrongfulness but did

nothing to stop those other individuals from committing such

acts.

     In the absence of any statements made by Anthony herself,

Kronk must therefore show that she affirmatively directed her

counsel to make the allegedly defamatory statements for the

purpose of injuring Kronk or that she knew her attorneys were

making   these   statements,   knew   them   to   be   wrongful   or

substantially certain to injure Kronk, and did nothing to

stop them.

     In her affidavit and in her deposition, Anthony flatly

denies that she ever directed her attorneys to make statements

implicating Kronk in Caylee’s murder, she averred that she

rarely knew when her attorneys were speaking to the media or

had any advance notice of what they were going to say. She

claimed to have no knowledge of their statements about Kronk

until Kronk filed the adversary proceeding.




                                30
     In his brief on appeal, Kronk points to the following

pieces of evidence to demonstrate that there was record

evidence of a willful and malicious injury: (1) Anthony’s

discovery response admitting that she “accused others of

kidnapping” Caylee; (2) Anthony’s deposition testimony that

she knew her attorneys were speaking to the media; (3) her

statement that defamatory and untrue statements made to the

media   could      hurt   a   person’s     reputation;       (4)     Anthony’s

interrogatory response that her attorneys’ statements to the

media were made in order to obtain the public’s help and

offset other negative remarks; and (5) Anthony’s admission

during her deposition that she never, at any point, thought

Kronk   killed     Caylee.    (Doc.   #    14   at   8-9).    None      of   this

evidence, considered alone or cumulatively, is sufficient to

create a genuine issue of material fact as to whether Anthony

committed    the    deliberate    and      intentional       act   of    either

explicitly    authorizing      her    attorneys      to   make     statements

implicating Kronk in the murder or even that she knew of what

they were doing and failed to stop them.

     That leaves Kronk’s key piece of evidence – Casey’s

statement    in    his    affidavit   that      Anthony   “authorized         and

permitted her attorneys including, Jose Baez, to make false




                                      31
statements about Roy Kronk to portray him as a murderer and

or kidnapper of Caylee Anthony.” (Doc. # 5-10).

       Kronk claims that this statement created a disputed

issue of fact that precluded summary judgment and that, to

the extent the Bankruptcy Court construed or interpreted this

statement with reference to Casey’s deposition testimony,

such construction both failed to make inferences in his favor

and runs afoul of summary judgment principles. (Doc. # 14 at

9, 16-22).

       But a factual dispute must still be genuine for Kronk to

survive summary judgment. “A dispute is genuine ‘if the

evidence is such that a reasonable jury could return a verdict

for the nonmoving party.’” Graham v. State Farm Mut. Ins.

Co., 193 F.3d 1274, 1282 (11th Cir. 1999) (quoting Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “By its

very terms, this standard provides that the mere existence of

some alleged factual dispute between the parties will not

defeat an otherwise properly supported motion for summary

judgment.” Anderson, 477 U.S. at 247–48. “The mere existence

of a scintilla of evidence in support of the plaintiff’s

position will be insufficient; there must be evidence on which

the jury could reasonably find for the plaintiff.” Id. at

252.


                               32
       What’s more, on summary judgment, courts must view all

evidence in the light most favorable to the party opposing

the motion and must draw all inferences in favor of the non-

movant, but only “to the extent supportable by the record.”

Garczynksi v. Bradshaw, 573 F.3d 1158, 1165 (11th Cir. 2009).

It is true that “if the record presents factual issues, the

court must not decide them; it must deny the motion and

proceed to trial.” Herzog v. Castle Rock Entm’t, 193 F.3d

1241, 1246 (11th Cir. 1999). But, “[w]here the record taken

as a whole could not lead a rational trier of fact to find

for    the   non-moving    party,”    summary    judgment   is   proper.

Matsushita Elec. Indus., 475 U.S. at 587.

       Thus, in considering motions for summary judgment, the

record evidence must be considered as a whole, and inferences

must be drawn to the extent supportable by the record. That

is precisely what the Bankruptcy Court did here. It did not

consider the Casey Affidavit in a vacuum but, rather, in

conjunction     with   Casey’s     deposition    testimony,   Anthony’s

affidavit and deposition testimony, and the other pertinent

record evidence.

        Taking all of the evidence together, it is apparent

that    this   paragraph    from     Casey’s    Affidavit   is   not   as

convincing as Kronk would have the Court believe. First, the


                                     33
Affidavit only covers the period of time between August 2008,

when Casey was allegedly hired by the defense team, and

October      14,    2008,   when   Anthony   was    incarcerated   pending

trial. (Doc. # 5-10). It is undisputed that, by October 14,

2008, Anthony and Casey had no further communications. (Doc.

# 5-36 at 161). Further, this brief period of interaction

occurred more than one year before Anthony’s attorneys began

making    allegedly      defamatory    statements     to   the   media,   as

alleged in Kronk’s amended complaint. See (Doc. # 5-6 at ¶

12) (alleging actionable statements made between November

2009 and June 2011).

      Second, it is clear from a close reading of Casey’s

deposition testimony that while Casey stood by the statement

in his affidavit that Anthony “authorized and permitted” her

attorneys to make certain statements about Kronk to the media,

Casey meant that, in his estimation, Anthony was “bloody

naïve,” had no agency or voice in her own criminal defense,

and   that    she    simply   went   along   with    whatever    Jose   Baez

suggested or did. See, e.g., (Doc. # 5-36 at 123-26, 157-59).

      This does not conflict with Anthony’s testimony that she

knew very little about what her attorneys were saying to the

press and did not even know of the substance of the motion in

limine that her attorneys filed that led to this litigation.


                                      34
(Doc. # 5-19 at 23-25; Doc. # 5-20 at 26-30). And Casey’s

deposition    testimony   entirely       fails   to   rebut   Anthony’s

testimony that she never explicitly directed or authorized

her attorneys to make defamatory statements about Kronk and

that   she   had   no   knowledge    of    the   specific     statements

identified by Kronk in his amended complaint.

       In sum, there is no evidence in the record of Anthony

affirmatively directing her attorneys to make statements to

the media implicating Kronk in the crime, nor is there even

any evidence that Anthony knew her attorneys were doing so,

thought it was wrongful, but contemporaneously failed to act.

While it could perhaps be inferred that Anthony had knowledge

of the statements due to the saturated nature of the media

coverage, Anthony stated in her deposition that she did not

have access to the Internet or news periodicals while in

prison. (Doc. # 5-19 at 6). Kronk also urges this Court to

infer from Anthony’s statement to Casey in October 2008 that

“maybe we could say Roy Kronk kidnapped Caylee” that Anthony

somehow directed her attorneys to accuse Kronk. (Doc. # 14 at

24). But such an inference is not reasonable in light of the

year-long gap between those incidents and the evidence that

Anthony had nothing to do with her attorneys’ strategy to

deflect blame onto Kronk. See Chapman, 229 F.3d at 1023


                                    35
(explaining courts must draw reasonable inferences in favor

of non-movants).

     Further, to the extent Kronk advocates for a different

view of the evidence vis-à-vis Section 523(a)(6)’s “willful”

standard, the Court is guided by the rule that exceptions to

the general rule of discharge should be strictly construed

against an objecting creditor and liberally in favor of the

debtor. Fretz, 244 F.3d at 1327. The Court firmly believes

that construing the evidence in the way Kronk advances would

run counter to this purpose.

     On this record, the Bankruptcy Court could not ignore

the other record evidence in order to give the Casey Affidavit

undue weight.     Non-moving parties are due inferences in their

favor “to the extent supported by the record.” Garczynksi,

573 F.3d at 1165. The extent of the inference Kronk seeks

here is unsupported by the record. Under these circumstances,

Kronk   has    not   met   his   burden   of    showing    that   Anthony

“willfully”      injured   him   within   the    meaning    of    Section

523(a)(6).

     3.       Maliciousness

     To except a debt from discharge, in addition to being

willful, an injury must also be “malicious.” See 11 U.S.C. §

523(a)(6) (excepting from discharge any debt “for willful and


                                   36
malicious injury by the debtor”) (emphasis added). This means

that the injury was “wrongful and without just cause or

excessive even in the absence of personal hatred, spite or

ill-will.” Jennings, 670 F.3d at 1334 (quotation marks and

citation omitted). In addition, “implied malice can be found

if the nature of the act itself implies a sufficient degree

of malice.” Ikner, 883 F.2d at 991.

      Having determined that the Bankruptcy Court did not err

in determining that Kronk failed to meet the “willful” prong

of Section 523(a)(6), the Court need not grapple with whether

any   injury    was    inflicted    with    malice,    either    direct     or

implied. While Kronk argues that the Bankruptcy Court erred

in    finding    no    evidence     of     maliciousness       under   these

circumstances (Doc. # 14 at 14-15), any such error would be

harmless    because       both     prongs     of     Section     523(a)(6),

willfulness      and    maliciousness,        must    be   shown       by   a

preponderance of the evidence before a debt will be excepted

form discharge under the statute. Kane, 755 F.3d at 1293.

      For these reasons, the Bankruptcy Court properly granted

summary judgment in Anthony’s favor.

      The Court has now addressed all of Kronk’s meritorious

arguments on appeal. However, for the sake of clarity, the




                                     37
Court will also briefly address certain ancillary arguments

that Kronk has raised.

     B.    Anthony’s arguments before the Bankruptcy Court

     In his brief on appeal, Kronk takes issue with what he

calls Anthony’s “two primary arguments” before the Bankruptcy

Court: (1) that her attorneys’ statements were privileged,

and (2) that Dominic Casey’s affidavit should be stricken.

(Doc. # 14 at 9-12). The second argument is easily dismissed

because   the    Bankruptcy      Court    explicitly      did   not    strike

Casey’s   affidavit      in   its    Order    and    considered       Casey’s

affidavit testimony. (Doc. # 5-51 at 18-19).

     As to Anthony’s attorneys’ statements being privileged,

the Bankruptcy Court and Kronk are in agreement that the

motion    in    limine   filed      in    state   court    is   absolutely

privileged. (Doc. # 14 at 10; Doc. # 5-51 at 17). The dispute

arises over whether her attorneys’ statements to the media

were covered by a qualified privilege.              The Bankruptcy Court

wrote that “if the out of court statements by the Attorneys

related   to    the   criminal    proceedings       in   general      or   more

specifically to the motion in limine, then the Attorneys’

comments are protected by a qualified privilege absent proof

of express malice.” (Doc. # 5-51 at 17).




                                     38
      While Kronk goes to pains to distinguish the state-law

case cited by the Bankruptcy Court to support this assertion,

this Court notes that the Bankruptcy Court’s musings on the

existence of a qualified privilege were done in the context

of the Bankruptcy Court delineating the differences between

the   attorney-client      relationship         and    a    typical    employer-

employee relationship. (Id. at 16-18). In “applying the law

to the facts,” however, the Bankruptcy Court did not have

need to take up the qualified-privilege issue. (Id. at 20-

21). Instead, the Bankruptcy Court assumed for the purposes

of summary judgment that Kronk had suffered an injury within

the meaning of Section 523(a)(6) but stated in dicta that

“[w]ere it to reach the issue [of whether the statements were

defamatory], the court would entertain significant doubts in

light   of   the    factors      discussed      above,      particularly    the

qualified     privilege        likely    accorded      to     the     Attorneys’

statements.”       (Id.   at    21).    Thus,    the       Bankruptcy    Court’s

statements on qualified privilege had no bearing on its

ultimate determination on the Section 523(a)(6) issue.

      C.     The “advice of counsel” defense

      Kronk argues that the Bankruptcy Court implied in its

order that it considered Anthony to have raised an “advice of

counsel” defense and erred both by applying this defense and


                                        39
by refusing to allow further discovery on this newly raised

defense. (Doc. # 14 at 24-26). Kronk mischaracterizes the

Bankruptcy     Court’s     conclusions.     In   writing   that   Anthony

“acquiesced in her defense to the extent that she did not

fire the Attorneys” and was “young and naïve when these events

unfolded,” the Bankruptcy Court was merely pointing out that

the Casey Affidavit was not “all that inconsistent” with

Anthony’s testimony. (Doc. # 5-51 at 22). The Bankruptcy Court

was not inventing a defense for Anthony. This is not a proper

ground to reverse the Bankruptcy Court’s decision.

       D.   Withdrawing the reference

       Finally,    Kronk    argues   that   this   Court   should    have

withdrawn the reference and decided Anthony’s motion for

summary judgment itself. (Doc. # 14 at 4, 27).

       The question of the dischargeability of a debt under

Section 523(a)(6) of the Bankruptcy Code is distinct from the

merits of any underlying defamation claim. In re Anthony, 538

B.R.    145,      151    n.33   (Bankr.     M.D.    Fla.    2015).    The

dischargeability issue that the Bankruptcy Court addressed

was well within its jurisdiction to consider. Id. at 151-52;

see also In re Yanks, 95 B.R. 234, 235 (Bankr. S.D. Fla. 1989)

(stating that a Section 523(a)(6) proceeding is a “core

proceeding in which the Court is authorized to hear and


                                     40
determine all matters relating to this case in accordance

with 28 U.S.C. § 157(b)(2)(I)”). Thus, the Court rejects this

argument.

     Accordingly, it is now

     ORDERED, ADJUDGED, and DECREED:

     The Bankruptcy Court’s February 28, 2019, order granting

Casey Anthony’s Motion for Summary Judgment and its Final

Judgment    in   Anthony’s   favor   are   AFFIRMED.   The   Clerk   is

directed to transmit a copy of this Order to the Bankruptcy

Court and thereafter close this case.

     DONE and ORDERED in Chambers in Tampa, Florida, this 7th

day of January, 2020.




                                 41
